



Exhibit 10
EMPLOYMENT AGREEMENT
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 1, 2019, by and
between The Andersons, Inc. an Ohio corporation (the “Company”), and William E.
Krueger (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company desires to employ the Executive as the President, Andersons
Trade Group, Commodities and Merchandising, of the Company; and
WHEREAS, the Company and the Executive desire to enter into this Agreement as to
the terms of the Executive’s employment with the Company.
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
1.POSITION AND DUTIES.
(a)    GENERAL. During the Employment Term (as defined in Section 2 hereof), the
Executive shall serve as the President, Andersons Trade Group, Commodities and
Merchandising, with direct responsibility for the trading operations of that
group. In this capacity, the Executive shall have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies, and such other
duties, authorities and responsibilities as may reasonably be assigned to the
Executive from time to time by the CEO (as defined below) that are not
inconsistent with the Executive’s position with the Company. The Executive’s
principal place of employment with the Company shall be in Overland Park,
Kansas, provided that the Executive understands and agrees that the Executive
may be required to travel from time to time for business purposes. The Executive
has been advised that another executive of the Company will also have the title
of President, Andersons Grain Group, Asset & Originations, with direct
responsibility for physical assets of that group. The Executive shall report
directly to the Chief Executive Officer of the Company (the “CEO”).
(b)    OTHER ACTIVITIES. During the Employment Term, the Executive shall devote
all of the Executive’s business time, energy, business judgment, knowledge and
skill and the Executive’s best efforts to the performance of the Executive’s
duties with the Company, provided that the foregoing shall not prevent the
Executive from (i) with prior written notice to the CEO, serving on the boards
of directors (and board committees) of non-profit organizations, and, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Executive’s passive personal
investments so long as such activities in the aggregate do not interfere or
conflict with the Executive’s duties hereunder, create a potential business or
fiduciary conflict, or violate any of the provisions of Section 11 hereof.
2.EMPLOYMENT TERM. The Company agrees to employ the Executive pursuant to the
terms of this Agreement, and the Executive agrees to be so employed, for a
three-year term commencing as of the effective date of the closing (the
“Effective Date”) of the acquisition by the Company of Lansing Trade Group,
Executive’s prior employer (“Lansing”), and thereafter continuing automatically
on a year to year


1

--------------------------------------------------------------------------------





basis unless either party shall give not less than 6 months prior written notice
to the other of such party’s intent not to continue this agreement at the end of
the then-current term, or unless the Executive’s employment hereunder is
terminated in accordance with Section 8 hereof, subject to the provisions of
Section 9 hereof. The period of time between the Effective Date and the
termination of the Executive’s employment hereunder shall be referred to herein
as the “Employment Term.”
3.BASE SALARY. During the Employment Term, the Company agrees to pay the
Executive a base salary at the initial annual rate of $600,000, payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Executive’s base salary shall be subject to annual
review by the Company’s Board of Directors (the “Board”) (or a committee
thereof), and may be increased, but not decreased below its then-current level.
The base salary as determined herein and adjusted from time to time shall
constitute “Base Salary” for purposes of this Agreement.
4.ANNUAL BONUS. During the Employment Term and commencing with fiscal year 2019,
the Executive shall be eligible to receive an annual cash incentive payment
under the Company’s Annual Incentive Plan sometimes also referred to as the
“Management Performance Plan” as may be in effect from time to time (any such
annual bonus, an “Annual Bonus”) with an aggregate target bonus opportunity
equal to 158.333% of the Base Salary as in effect for the fiscal year to which
the Annual Bonus relates (the “Target Bonus”), which shall be comprised of: (i)
a capped portion equal to 75% of Base Salary (the “Capped Portion”), plus (ii)
an uncapped portion equal to 83.333% of Base Salary (the “Uncapped Portion”).
For the initial year of this Agreement, such 158.333% Target Bonus would result
in an aggregate payment of $950,000 at fully realized target performance. The
Executive shall be eligible to receive this Annual Bonus for each performance
year during the Employment Term upon the attainment of threshold performance of
one or more pre-established performance goals established by the Board (or a
committee thereof) in its reasonable discretion, after consulting with the
Executive. The actual amount of the Capped portion of the Annual Bonus may vary
from a minimum of 0% of such Capped Portion to a maximum of 200% of such Capped
Portion, based upon the extent to which actual performance is below or above the
applicable threshold levels of performance, and shall be determined pursuant to
a formula established in good faith by the Board (or a committee thereof) for
the applicable performance period. The actual amount of the Uncapped Portion of
the Annual Bonus may vary from a minimum of 0% of such Uncapped Portion to an
unlimited maximum, based upon the extent to which actual performance is below or
above the applicable threshold levels of performance, and shall be determined
pursuant to a formula established in good faith by the Board (or a committee
thereof) for the applicable performance period. Bonus recommendations are made
by management and subsequently approved by the Board’s Compensation & Leadership
Development Committee. Any Annual Bonus payable hereunder shall be paid in the
fiscal year following the end of the fiscal year to which such Annual Bonus
relates, at the same time annual bonuses are paid to other senior executives of
the Company, subject to the Executive’s continued employment with the Company
through the date of payment, except as otherwise provided in Section 9 hereof or
due to expiration of the stated Employment Term under this Agreement.
5.EQUITY AWARDS. Commencing with fiscal year 2019, during the Employment Term,
the Executive shall be considered to receive equity and/or other long-term
incentive awards pursuant to the Company’s Long-Term Incentive Compensation Plan
(each an “Annual Equity Award”) with a targeted aggregate grant date value of
75% of Base Salary. The final amount of the Annual Equity Award will be


2

--------------------------------------------------------------------------------





determined in good faith by the Board based upon the performance of the
Executive and the Company for the applicable year. The Annual Equity Awards
shall in all cases be subject to the approval of the Compensation Committee of
the Board and the terms and conditions of the award agreements memorializing
such Annual Equity Awards.
6.EMPLOYEE BENEFITS.
(a)    BENEFIT PLANS. During the Employment Term, the Executive shall be
entitled to participate in any employee benefit plan that the Company has
adopted or may adopt, maintain or contribute to or for the benefit of its
employees generally, subject to satisfying the applicable eligibility
requirements, and except to the extent such plans are duplicative of the
benefits otherwise provided hereunder. The Executive’s participation will be
subject to the terms of the applicable plan documents and generally applicable
Company policies. Notwithstanding the foregoing, the Company may modify or
terminate any employee benefit plan at any time.
(b)    VACATION TIME. During the Employment Term, the Executive shall be
entitled to four (4) weeks of paid vacation per calendar year (as prorated for
partial years) and such additional time as determined by the Board in
consultation with the Executive in accordance with the Company’s policy on
accrual and use applicable to employees as in effect from time to time.
(c)    ANNUAL EXECUTIVE PHYSICAL. During the Employment Term, the Company shall
provide the Executive with an annual executive physical at a facility selected
by the Executive, comparable in coverage and expense to The Cleveland Clinic,
which executive physical shall be comprised of the standard procedures and
services customarily included in an executive physical.
7.TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur (such date of termination, the
“Termination Date”):
(a)    DISABILITY. Upon thirty (30) days’ prior written notice by the Company to
the Executive of a termination due to Disability, provided that within the
thirty (30) notice period, the Executive has not returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Executive to have
performed the Executive’s material duties hereunder after reasonable
accommodation due to a physical or mental injury, infirmity or incapacity for a
period of one hundred eighty (180) days (including weekends and holidays) during
any three hundred sixty-five (365)-day period as determined by the Board in its
reasonable good faith discretion, based upon the medical opinion of a licensed
physician selected by the Company with the consent of the Executive or his
representative, which shall not be unreasonably withheld. The Executive (or the
Executive’s representative) shall cooperate in all respects with the Company if
a question arises as to whether the Executive has become Disabled (including,
without limitation by submitting to reasonable examinations by one or more
medical doctors and other health care specialists selected by the Company and
authorizing such medical doctors and other health care specialists to discuss
the Executive’s condition with the Company). Notwithstanding the foregoing, the
Company shall not terminate the Executive by reason of Disability prior to the
date on which the Executive is eligible for long-term disability benefits under
any long-term disability plan or policy maintained by the Company, but if the
Executive is otherwise Disabled the Company may remove him as President,
Andersons Grain Group, Risk Management, and such action shall not constitute
Good Reason, provided that the Executive remains employed (and continues to
receive his Base Salary and all benefits) until he is eligible for such
benefits.


3

--------------------------------------------------------------------------------





(b)    DEATH. Automatically upon the date of death of the Executive.
(c)    CAUSE. Immediately upon written notice by the Company to the Executive of
a termination for Cause. “Cause” shall mean:
(i)    the Executive’s willful, material and substantive breach of this
Agreement or written Company policy, which breach is not cured by the Executive
within a reasonable time after receipt of written notice from the Company
specifying the breach; provided, however, that in the event of any conflict
between any Company policy and the terms of this Agreement, the terms of this
Agreement shall govern and control;
(ii)    the Executive’s willful, intentional and substantive breach of fiduciary
duty to the Company or any of its affiliates involving personal gain or profit
to the Executive;
(iii)    the Executive’s engagement in other employment that substantially
impairs the Executive’s ability to perform his obligations hereunder, for which
consent of the Company was not previously obtained; or
(iv)    the Executive’s conviction of any felony, crime of moral turpitude, or
intentional crime in the conduct of his employment the Company or any of its
affiliates, in each case which conviction (x) is materially adverse to the
welfare of the Company or any of its affiliates (but excluding any conviction
which is not the result of any action or inaction by the Executive for his
personal gain) or (y) is in willful violation of law or Company policy.


For purposes of this Section 8(c), no act or failure to act shall be deemed
“willful” if done or omitted to be done by the Executive in good faith and in
the reasonable belief that such act or omission was in the best interest of the
Company. Notwithstanding anything to the contrary contained herein, the
Executive’s right to cure shall not apply if there are habitual breaches by the
Executive.
(d)    WITHOUT CAUSE. Immediately upon written notice by the Company to the
Executive of an involuntary termination without Cause (other than for death or
Disability).
(e)    GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason. “Good Reason” shall mean the occurrence of any of
the following events, without the express written consent of the Executive,
unless such events are fully corrected in all material respects by the Company
within thirty (30) days following written notification by the Executive to the
Company:
(i)    a material diminution in the Executive’s Base Salary or the Target Bonus;
(ii)    a material diminution in the Executive’s authority, duties, or
responsibilities; or
(iii)    relocation of the Executive’s primary work location by more than 35
miles from its then current location (other than any relocation approved by
Executive in the course of his responsibilities).


The Executive shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the Executive first knows, or with the exercise of reasonable diligence
would know, of the occurrence of such circumstances, and must actually terminate
employment within thirty (30) days following the expiration of the Company’s
cure period as set forth above. Otherwise, any claim of such circumstances as
“Good Reason” shall be deemed irrevocably waived by the Executive; provided that
such waiver shall not apply to any subsequent occurrence of the same or other
circumstances constituting Good Reason.


4

--------------------------------------------------------------------------------





(f)    WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).
8.CONSEQUENCES OF TERMINATION.
(a)    DEATH. In the event that the Executive’s employment and the Employment
Term end on account of the Executive’s death, the Executive or the Executive’s
estate, as the case may be, shall be entitled to the following (with the amounts
due under Sections 9(a)(i) and 9(a)(iv) hereof to be paid within sixty (60) days
following termination of employment, or such earlier date as may be required by
applicable law):
(i)    any unpaid Base Salary through the Termination Date;
(ii)    a pro rata Annual Bonus for the Bonus Plan performance period in which
the Termination Date occurs, calculated by multiplying the actual amount of the
Annual Bonus that would have been earned by the Executive had the Executive
remained employed with the Company through the end of the applicable performance
period by a fraction, the numerator of which is the number of days during the
applicable performance period during which the Executive was actively employed
by the Company and the denominator of which is the total number of days
comprising the applicable performance period, payable at the same time bonuses
for such performance period are otherwise paid to the Company’s senior
executives;
(iii)    any Annual Bonus earned but unpaid with respect to a fiscal year ending
on or preceding the Termination Date, payable as provided in Section 4 hereof
(without regard to any continued employment requirement);
(iv)    reimbursement for any unreimbursed business expenses incurred through
the Termination Date and reimbursable pursuant to Section 6(d) hereof;
(v)    any accrued but unused vacation pay or paid time off that may remain as
of the Termination Date, determined in accordance with the Company’s policy on
accrual and use; and
(vi)    all other accrued and vested payments, benefits or fringe benefits to
which the Executive is entitled in accordance with the terms and conditions of
the applicable compensation or benefit plan, program or arrangement of the
Company (collectively, Sections 9(a)(i) through 9(a)(viii) hereof shall be
hereafter referred to as the “Accrued Benefits”).
(b)    DISABILITY. In the event that the Executive’s employment and the
Employment Term end on account of the Executive’s Disability, the Company shall
pay or provide the Executive with the Accrued Benefits.
(c)    TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s
employment is terminated (x) by the Company for Cause, or (y) by the Executive
without Good Reason, the Company shall pay to the Executive the Accrued
Benefits, other than the benefit described in Sections 9(a)(ii), (iii), (iv) and
(v) hereof.
(d)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OTHER THAN IN CONNECTION
WITH A CHANGE IN CONTROL. If the Executive’s employment with the Company is
terminated during the Employment Term (x) by the Company other than for Cause,
or (y) by the Executive for Good Reason (a “Qualifying Termination”), and other
than pursuant to Section 9(e) hereof, the Company shall pay or provide the
Executive with the following:


5

--------------------------------------------------------------------------------





(i)    the Accrued Benefits, provided that the benefit described in Section
9(a)(ii) and (iv) hereof shall be subject to the Executive’s continued
compliance with the obligations in Sections 10, 11 and 12 hereof;
(ii)    subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, an amount equal to the pro rata portion of Base
Salary plus the Target Bonus , for the unexpired portion of the then current
term of this Agreement (based on the Base Salary in effect on the Termination
Date) paid in equal installments, but in no event less frequently than monthly,
in accordance with the Company’s normal payroll schedule for a period of
twenty-four (24) months following the Termination Date; provided that to the
extent that the payment of any amount constitutes “nonqualified deferred
compensation” for purposes of “Code Section 409A” (as defined in Section 23
hereof), any such payment scheduled to occur during the first sixty (60) days
following the Termination Date shall not be paid until the sixtieth (60th) day
following the Termination Date and shall include payment of any amount that was
otherwise scheduled to be paid prior thereto;
(iii)    subject to the Executive’s continued compliance with the obligations in
Sections 10, 11 and 12 hereof, senior executive level outplacement services for
a period of twelve (12) months following the Termination Date, provided at the
Company’s expense by a reputable provider selected by the Executive with the
consent of the Company, which shall not be unreasonably withheld;
(iv)    subject to (A) the Executive’s timely election of continuation coverage
for himself or his eligible dependents under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), (B) the Executive’s continued
copayment of premiums at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee’s ability to pay premiums with pre-tax dollars),
and (C) the Executive’s continued compliance with the obligations in Sections
10, 11 and 12 hereof, continued participation in the Company’s group health plan
(to the extent permitted under applicable law and the terms of such plan) which
covers the Executive (and the Executive’s eligible dependents) for a period of
eighteen (18) months at the Company’s expense; provided that the Executive is
eligible and remains eligible for COBRA coverage; and provided, further, that in
the event that the Executive obtains other employment that offers group health
benefits, such continuation of coverage by the Company under this Section
9(d)(iv) shall immediately cease. Notwithstanding the foregoing, the Company
shall not be obligated to provide the continuation coverage contemplated by this
Section 9(d)(iv) if it would result in the imposition of excise taxes on the
Company for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable); provided that in such case the Company shall reimburse the
Executive, on a taxable basis, for the cost of COBRA coverage if such
reimbursement can be paid without resulting in imposition of such excise taxes;
and
(v)    all unvested Annual Equity Awards shall treated in accordance with the
Company’s standard practice as then in effect as applied to similarly-situated
executive employees of the Company.


Payments and benefits provided in this Section 9(d) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company, including
without limitation the Company’s Change in Control and Severance Policy, as in
effect


6

--------------------------------------------------------------------------------





from time to time (the “Company Severance Policy”), or under the Worker
Adjustment Retraining Notification Act of 1988 or any similar state statute or
regulation. Notwithstanding anything to the contrary in the Company Severance
Policy, (i) the terms “Cause”, “Good Reason”, and “Qualifying Termination” or
terms of similar import shall have the definition provided in this Agreement
(and any dispute over the reason for the Executive’s termination shall be
resolved by binding arbitration in accordance with Section 20 of this
Agreement), (ii) to the extent that a release of claims is required to receive
such severance, the release shall be substantially in the form of Exhibit C
attached hereto, and (iii) the restrictive covenants in this Agreement shall
apply instead of any restrictive covenants of the Company Severance Policy.
(e)    TERMINATION WITHOUT CAUSE OR FOR GOOD REASON IN CONNECTION WITH A CHANGE
IN CONTROL. If the Executive’s employment by the Company is terminated in a
Qualifying Termination during the three (3) months preceding or twenty four (24)
months following a “Change in Control” (as defined in the Company Severance
Policy), the Company shall pay or provide the Executive with the same benefits
described in Section 9(d), provided that the benefits described in Section
9(d)(ii) shall be doubled.


Payments and benefits provided in this Section 9(e) shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company, including
without limitation the Company Severance Policy, or under the Worker Adjustment
Retraining Notification Act of 1988 or any similar state statute or regulation,
subject to the following. Notwithstanding anything to the contrary in the
Company Severance Policy, (i) the terms “Cause”, “Good Reason”, and “Qualifying
Termination” or terms of similar import shall have the definition provided in
this Agreement (and any dispute over the reason for the Executive’s termination
shall be resolved by binding arbitration in accordance with Section 20 of this
Agreement), (ii) to the extent that a release of claims is required to receive
such severance, the release shall be substantially in the form of Exhibit C
attached hereto, and (iii) the restrictive covenants in this Agreement shall
apply instead of any restrictive covenants of the policy. If a Change in Control
occurs on or prior to the third anniversary of the Effective Date, and the
twenty four (24) month period after the Change in Control ends after the third
anniversary of the Effective Date, the provisions of this Section 9(e) shall
apply if the Executive is terminated in a Qualifying Termination within the
twenty four (24) month period following the Change in Control, and, if the
Executive is not so terminated, the Executive shall become eligible to
participate in the Company Severance Policy as set forth above at the end of
such twenty four (24) month period. If the Executive’s employment is terminated
in a Qualifying Termination prior to the third anniversary of the Effective
Date, and prior to a Change in Control, and a Change in Control subsequently
occurs within three (3) months after the date of the Qualifying Termination and
on or prior to the third anniversary of the Effective Date, the provisions of
this Section 9(e) shall apply, but any benefits payable pursuant to this Section
9(e) shall be offset by comparable benefits paid pursuant to Section 9(d).
(f)    ROLLOVER EQUITY. The Executive owns certain restricted stock awards and
Company stock issued to the Executive in connection with the Company’s
acquisition of Lansing, as further described on Appendix A. Notwithstanding any
other provision of this Agreement, upon termination of the Executive’s
employment by the Company for any reason other than for Cause, any unvested
restricted stock awards


7

--------------------------------------------------------------------------------





described on Appendix A shall automatically vest, and any transfer restrictions
on the restricted stock awards and Company stock described on Appendix A shall
automatically lapse, without any further action by the Company or the Executive.


For further clarity, the parties acknowledge that prior to the acquisition by
the Company of Lansing Trade Group LLC, the Executive had been issued certain
restricted membership units and membership unit rights from Lansing Trade Group
LLC, and was entitled to additional such units for 2018 service, which normally
would be issued in March 2019. The right under those plans (including the
expected plan for 2018 service) to receive those units will be converted to the
right to receive restricted common shares of the Company pursuant to a Company
Restricted Share Award agreement to be provided in connection with such
acquisition. While the general form of such Company Restricted Share Award
agreement will be in the form of the Company’s equity incentive plan documents,
the Company agrees that the material terms thereof will reflect the material
terms and conditions of Executive’s prior membership unit plans, including
“single trigger” vesting rights. For future service to the Company, as provided
in Section 6, the Executive will receive Company Restricted Share Award
agreements that have the same terms and conditions as the Company provides to
its eligible executives generally, including “double trigger” vesting rights.


(g)    CODE SECTION 280G. To the extent that any amounts payable to the
Executive hereunder, as well as any other “parachute payment,” as such term is
defined under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), payable to the Executive in connection with the Executive’s employment
by the Company, exceed the limitations of Section 280G of the Code such that an
excise tax will be imposed under Section 4999 of the Code (the “Excise Tax”),
then such payments shall be either (x) reduced to the minimum extent necessary
to avoid application of the Excise Tax or (y) provided to the Executive in full,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. In the event of a
reduction in benefits hereunder, the reduction shall occur in the following
order: (i) benefits valued as parachute payments, (ii) any cash severance based
on a multiple of Base Salary, Annual Bonus, or Target Bonus; (iii) any other
cash amounts payable to the Executive, and (iv) acceleration of vesting of any
equity awards.
(h)    OTHER OBLIGATIONS. Upon any termination of the Executive’s employment
with the Company, the Executive shall promptly resign from any position as an
officer, director or fiduciary of any Company-related entity.
(i)    EXCLUSIVE REMEDY. In the event of termination of the Executive’s
employment and the Employment Term hereunder pursuant to Sections 8(d) or 8(e)
hereof, the payments described in Section 9(d) or 9(e) hereof, as applicable,
shall be in full and complete satisfaction of the Executive’s rights under this
Agreement.
9.RELEASE; MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement in connection with the
Executive’s termination of employment beyond the Accrued Benefits (other than
the amounts described in Sections 9(a)(ii),(iii),(iv) and (v) hereof, which
amount shall also be subject to the requirements of this Section 10) shall only
be payable


8

--------------------------------------------------------------------------------





if the Executive delivers to the Company and does not revoke a general release
of claims in favor of the Company substantially in the form of Exhibit C
attached hereto. Such release shall be executed and delivered (and no longer
subject to revocation, if applicable) within sixty (60) days following
termination. Except as otherwise expressly provided in Section 9(d)(iv) hereof,
in no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, and such amounts shall not be
offset by any amount received by the Executive from any other source. Subject to
the provisions of Section 23(b)(v) hereof and the limitations of applicable wage
laws, the Company’s obligations to pay the Executive amounts hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by the Executive
to the Company or any of its affiliates.
10.RESTRICTIVE COVENANTS.
(a)    CONFIDENTIALITY. During the course of the Executive’s employment with the
Company, the Executive will have access to Confidential Information. For
purposes of this Agreement, “Confidential Information” means all data,
information, ideas, concepts, discoveries, trade secrets, inventions (whether or
not patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its subsidiaries or affiliates (collectively, the “Company Group”),
including, without limitation, any such information relating to or concerning
finances, sales, marketing, advertising, transition, promotions, pricing,
personnel, customers, suppliers, vendors, partners and/or competitors. The
Executive agrees that the Executive shall not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of the Executive’s assigned duties and for the benefit of the
Company, either during the period of the Executive’s employment or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company Group’s
part to maintain the confidentiality of such information, and to use such
information only for specified limited purposes, in each case, which shall have
been obtained by the Executive during the Executive’s employment by the Company
(or any predecessor). The foregoing shall not apply to information that (i) was
known to the public prior to its disclosure to the Executive; (ii) becomes
generally known to the public subsequent to disclosure to the Executive through
no wrongful act of the Executive or any representative of the Executive; (iii)
was known by the Executive prior to the Executive’s association with the Company
or any predecessor to the Company, as evidenced by written records existing at
that time; or (iv) the Executive is required to disclose by applicable law,
regulation or legal process (provided that the Executive provides the Company
with prior notice of the contemplated disclosure and cooperates with the Company
at its expense in seeking a protective order or other appropriate protection of
such information). Unless this Agreement is otherwise required to be disclosed
under applicable law, rule or regulation, the terms and conditions of this
Agreement shall remain strictly confidential, and the Executive hereby agrees
not to disclose the terms and conditions hereof to any person or entity, other
than immediate family members, legal advisors or personal tax or financial
advisors, or prospective future employers solely for the purpose


9

--------------------------------------------------------------------------------





of disclosing the limitations on the Executive’s conduct imposed by the
provisions of this Section 11 who, in each case, agree to keep such information
confidential.
(b)    NONCOMPETITION. The Executive acknowledges that (i) the Executive will
continue to perform services of a unique nature for the Company that are
irreplaceable, and that the Executive’s performance of such services to a
competing business will result in irreparable harm to the Company, (ii) the
Executive has had and will have access to Confidential Information which, if
disclosed, would unfairly and inappropriately assist in competition against the
Company or any of its affiliates, (iii) in the course of the Executive’s
employment by a competitor, the Executive would inevitably use or disclose such
Confidential Information, and (iv) the Executive has generated and will generate
goodwill for the Company and its affiliates in the course of the Executive’s
employment. Accordingly, during the Executive’s employment with the Company and
for the duration of the Restricted Period, the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
person, firm, corporation or other entity, in whatever form, engaged in any
business in which the Company Group is actively engaged or is actively pursuing
as of the end of the Executive’s employment hereunder in any locale of any
country in which the Company Group conducts its business. Notwithstanding the
foregoing, nothing herein shall prohibit the Executive from being a passive
owner of not more than one percent (1%) of the equity securities of a publicly
traded corporation engaged in a business that is in competition with the Company
Group, so long as the Executive has no active participation in the business of
such corporation. The term “Restricted Period” for purposes of this Section 11
shall mean the remaining period of the then-current term of this Agreement, plus
twenty-four (24) months , in the case of a termination by the Company for Cause
or by Executive without Good Reason, and in the case of a Qualifying
Termination, shall mean the applicable benefit period under Section 9(d) or
9(e), as applicable, commencing on the first day following the Executive’s
effective date of the Qualifying Termination.
(c)    NONSOLICITATION; NONINTERFERENCE. During the Executive’s employment with
the Company and for the duration of the Restricted Period (as defined in Section
11(b) above), the Executive agrees that the Executive shall not, except in the
furtherance of the Executive’s duties hereunder, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, (i) solicit, aid or induce any customer of the Company Group to purchase
goods or services then sold by the Company Group from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company Group to leave such employment
or retention or to accept employment with or render services to or with any
other person, firm, corporation or other entity unaffiliated with the Company
Group, or hire or retain any such employee, representative or agent, or take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying, hiring or soliciting any such employee, representative or
agent, or (iii) interfere, or aid or induce any other person or entity in
interfering, with the relationship between the Company Group and any of its
vendors, joint venturers or licensors. Notwithstanding the foregoing, the
provisions of this Section 11(c) shall not be violated by general advertising or
solicitation not specifically targeted at Company Group-related persons or
entities.
(d)    MUTUAL NONDISPARAGEMENT. Both during the Employment Term and at all times
thereafter, regardless of the reason for termination, the Executive agrees not
to disparage the Company or


10

--------------------------------------------------------------------------------





its officers, directors, employees, shareholders, members, agents or products.
Both during the Employment Term and at all times thereafter, regardless of the
reason for termination, the Company agrees to direct its officers and directors
not to disparage the Executive. The foregoing shall not be violated by
exercising protected legal rights to the extent that such rights cannot be
waived by agreement or from providing truthful statements in response to legal
process, required governmental testimony or filings, or administrative or
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings). Notwithstanding anything contained herein to the
contrary, nothing in this Section 11(d) shall (i) prohibit the Executive from
making reports of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions and rules
promulgated under any whistleblower protections provisions of state or federal
law or regulation, or (ii) require notification or prior approval by the Company
of any reporting described in the foregoing clause (i).
(e)    INVENTIONS. (i) The Executive acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product or other intellectual property, whether or not patentable or
copyrightable, that are (A) reduced to practice, created, invented, designed,
developed, contributed to, or improved (collectively, “Conceived”) with the use
of any Company resources and/or within the scope of the Executive’s work with
the Company or that relate to the business, operations or actual or demonstrably
anticipated research or development of the Company, and that are made or
otherwise Conceived by the Executive, solely or jointly with others, during the
period of the Executive’s employment with the Company, or (B) suggested by any
work that the Executive performs in connection with the Company, either while
performing the Executive’s duties with the Company or on the Executive’s own
time, but only insofar as the Inventions are related to the Executive’s work as
an employee or other service provider to the Company, shall belong exclusively
to the Company (or its designee), whether or not any patent or other
applications for intellectual property protection are filed, issued or granted
thereon (the “Inventions”). The Executive will keep full and complete written
records (the “Records”), in the manner prescribed by the Company, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company, and the Executive will surrender them upon the termination of the
Employment Term, or upon the Company’s request. The Executive will assign to the
Company the Inventions and all patents, registrations and other intellectual
property rights that may issue thereon in any and all countries, whether during
or subsequent to the Employment Term, together with the right to file, in the
Executive’s name or in the name of the Company (or its designee), applications
for patents and equivalent rights (the “Applications”). The Executive will, at
any time during and subsequent to the Employment Term, make such applications,
sign such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company to perfect, record, enforce, protect,
patent or register the Company’s rights in the Inventions, all without
additional compensation to the Executive from the Company. The Executive will
also execute assignments to the Company (or its designee) of the Applications,
and give the Company and its attorneys all reasonable assistance (including the
giving of testimony) to obtain the Inventions for the Company’s benefit, all
without additional compensation to the Executive from the Company, but entirely
at the Company’s expense.
(i)    In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
and the Executive agrees that the


11

--------------------------------------------------------------------------------





Company will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised or otherwise existing,
throughout the universe and in perpetuity without any further obligations to the
Executive. If the Inventions, or any portion thereof, are deemed not to be a
Work for Hire, or sole ownership of such Inventions do not otherwise
automatically vest in the Company, the Executive hereby irrevocably conveys,
transfers and assigns to the Company, all rights, in all media now known or
hereinafter devised or otherwise existing, throughout the universe and in
perpetuity, in and to the Inventions, including, without limitation, all of the
Executive’s right, title and interest in the copyrights (and all registrations,
renewals, revivals and extensions thereof) with respect to the Inventions,
including, without limitation, all rights of any kind or any nature now or
hereafter recognized, including, without limitation, the unrestricted right to
make modifications, adaptations and revisions to the Inventions, to exploit and
allow others to exploit the Inventions and all rights to sue at law or in equity
for any infringement, or other unauthorized use or conduct in derogation of the
Inventions, known or unknown, prior to the date hereof, including, without
limitation, the right to receive all proceeds and damages therefrom. In
addition, the Executive hereby waives any so-called “moral rights” with respect
to the Inventions. To the extent that the Executive has any rights in the
results and proceeds of the Executive’s service to the Company that cannot be
assigned in the manner described herein, the Executive hereby unconditionally
waives the enforcement of such rights. The Executive hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents and other registrations for intellectual property that may issue
thereon, including, without limitation, any rights that would otherwise accrue
to the Executive’s benefit by virtue of the Executive being an employee of or
other service provider to the Company.
(f)    RETURN OF COMPANY PROPERTY. On the Termination Date (or at any time prior
thereto at the Company’s request), the Executive shall return all property
belonging to the Company or its affiliates (including, but not limited to, any
Company-provided laptops, computers, cell phones, wireless electronic mail
devices or other equipment, or documents and property belonging to the Company).
The Executive may retain the Executive’s rolodex and similar address books
provided that such items only include contact information, and may retain his
cell phone number.
(g)    REASONABLENESS OF COVENANTS. In signing this Agreement, the Executive
gives the Company assurance that the Executive has carefully read and considered
all of the terms and conditions of this Agreement, including the restraints
imposed under this Section 11. The Executive agrees that these restraints are
necessary for the reasonable and proper protection of the Company and its
affiliates and their Confidential Information and that each and every one of the
restraints is reasonable in respect of subject matter, length of time and
geographic area, and that these restraints, individually or in the aggregate,
will not prevent the Executive from obtaining other suitable employment during
the period in which the Executive is bound by the restraints. The Executive
covenants that the Executive will not challenge the reasonableness or
enforceability of any of the covenants set forth in this Section 11 It is also
agreed that each of the Company’s affiliates will have the right to enforce all
of the Executive’s obligations to that affiliate under this Agreement, including
without limitation pursuant to this Section 11.
(h)    REFORMATION. If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 11 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the laws of
that state.


12

--------------------------------------------------------------------------------





(i)    TOLLING. In the event of any violation of the provisions of this Section
11, the Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 11 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.
(j)    SURVIVAL OF PROVISIONS. The obligations contained in this Agreement,
including but not limited to Sections 11 and 12 hereof, shall survive the
termination or expiration of the Employment Term and the Executive’s employment
with the Company and shall be fully enforceable thereafter.
(k)    PERMITTED STATEMENTS. Nothing in this Agreement shall restrict either
party hereto from making truthful statements (i) when required by law, subpoena,
court order or the like; (ii) when requested by a governmental, regulatory, or
similar body or entity; or (iii) in confidence to a professional advisor for the
purpose of securing professional advice.
11.COOPERATION. In connection with any termination of the Executive’s employment
with the Company, the Executive agrees to assist the Company, as reasonably
requested by the Company, in its succession planning efforts to facilitate a
smooth transition of the Executive’s job responsibilities to the Executive’s
successor. In addition, upon the receipt of reasonable notice from the Company
(including outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Executive’s employment with the Company. The
Executive agrees to promptly inform the Company if the Executive becomes aware
of any lawsuit involving such claims that may be filed or threatened against the
Company or its affiliates. The Executive also agrees to promptly inform the
Company (to the extent that the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company or its
affiliates (or their actions), regardless of whether a lawsuit or other
proceeding has then been filed against the Company or its affiliates with
respect to such investigation, and shall not do so unless legally required. The
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Executive for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred by the Executive in complying with
this Section 12.
12.EQUITABLE RELIEF AND OTHER REMEDIES. The Executive acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 11 hereof would be inadequate and, in recognition of
this fact, the Executive agrees that, in the event of such a breach or
threatened breach, in addition to any remedies at law, the Company shall be
entitled to seek equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available, without the necessity of showing
actual monetary damages or the posting of a bond or other security. In the event
of a violation by the Executive of Section 11 hereof, any severance being paid
to the Executive pursuant to this Agreement or otherwise shall immediately
cease, and any severance previously paid to the Executive shall be immediately
repaid to the Company.


13

--------------------------------------------------------------------------------





13.NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14, no party may assign or delegate any
rights or obligations hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company;
provided that the Company shall require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company and any
successor to its business and/or assets, which assumes and agrees to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.
14.NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive:
At the address (or to the facsimile number) shown
in the books and records of the Company.


With a copy (which shall not constitute notice to the Executive) to:
Lathrop Gage LLP
2345 Grand Blvd, Suite 2200
Kansas City, MO 64108
Attn: Wallace Brockhoff
Email: wbrockhoff@lathropgage.com


If to the Company:
The Andersons, Inc.
1947 Briarfield Blvd.
Maumee, OH 43537
Attention: Chief Executive Officer
Email: Pat_Bowe@andersonsinc.com




14

--------------------------------------------------------------------------------





With a copy (which shall not constitute notice to the Company) to:
General Counsel
The Andersons, Inc.
1947 Briarfield Blvd.
Maumee, Ohio 43537
Email: naran_burchinow@andersonsinc.com


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
15.SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.
16.SEVERABILITY. The provisions of this Agreement shall be deemed severable. The
invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.
17.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
18.LIABILITY INSURANCE; INDEMNIFICATION. The Company shall cover the Executive
under directors’ and officers’ liability insurance both during and, while
potential liability exists, after the term of this Agreement in the same amount
and to the same extent as the Company covers its most senior active officers and
directors. In addition, the Company shall indemnify the Executive on the same
basis as its most senior active officers and active members of the Board. The
rights of indemnification shall not be deemed exclusive under applicable law,
the Company’s Certificate of Incorporation, the Company’s Bylaws, any agreement,
a vote of stockholders, a resolution of directors or otherwise, of the Company.
19.GOVERNING LAW; JURISDICTION.
(a)    This Agreement, the rights and obligations of the parties hereto, and all
claims or disputes relating thereto, shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to the choice of
law provisions thereof.
(b)    Each of the parties agrees that except as otherwise provided herein and
other than injunctive relief under Section 13 hereof, any dispute or controversy
arising under or in connection with this Agreement or the Executive’s employment
with the Company shall be settled exclusively by arbitration, conducted before a
single arbitrator, who is currently licensed to practice law in Ohio, located in
Lucas County, Ohio, in accordance with the employment arbitration rules (except
as modified below) of the American Arbitration Association then in effect. Each
of the parties hereto agrees that in any such arbitration the award shall be
made in writing no more than thirty (30) days following the end of the
proceeding, the arbitration shall not


15

--------------------------------------------------------------------------------





be conducted as a class action, the arbitration award shall include factual
findings or conclusions of law, and no punitive damages shall be awarded. Any
award rendered by the arbitrator shall be final and binding and judgment may be
entered on it in any court of competent jurisdiction. Each of the parties hereto
agrees to treat as confidential the results of any arbitration (including,
without limitation, any findings of fact and/or law made by the arbitrator) and
not to disclose such results to any unauthorized person. The Company shall bear
all administrative fees and expenses of the arbitration and unless the
arbitrator directs otherwise, each party shall bear its own counsel fees and
expenses. Either party may appeal the arbitration award and judgment thereon
and, in actions seeking to vacate an award, the standard of review to be applied
to the arbitrator’s findings of fact and conclusions of law will be the same as
that applied by an appellate court reviewing a decision of a trial court sitting
without a jury.
(c)    Notwithstanding the foregoing, and subject to the provisions of Section
20(d) below, each of the parties agrees that any dispute between the parties
related to the Executive’s purported violation of any of the provisions of
Section 11 hereof brought pursuant to Section 13 (a “Restrictive Covenant
Proceeding”) shall not be subject to binding arbitration and shall be resolved
only in the courts of the State of Ohio or the United States District Court for
the Northern District of Ohio and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, each of the parties hereto irrevocably and unconditionally (a)
submits in any Restrictive Covenant Proceeding or proceeding relating to
recognition and enforcement of any judgment in respect thereof to the exclusive
jurisdiction of the courts of the State of Ohio, the court of the United States
of America for the Northern District of Ohio, and appellate courts having
jurisdiction of appeals from any of the foregoing, and agrees that all claims in
respect of any such Restrictive Covenant Proceeding shall be heard and
determined in such Ohio State court or, to the extent permitted by law, in such
federal court, (b) consents that any such Restrictive Covenant Proceeding may
and shall be brought in such courts and waives any objection that the Executive
or the Company may now or thereafter have to the venue or jurisdiction of any
such Restrictive Covenant Proceeding in any such court or that such Restrictive
Covenant Proceeding was brought in an inconvenient court and agrees not to plead
or claim the same, (c) waives all right to trial by jury in any Restrictive
Covenant Proceeding (whether based on contract, tort or otherwise), and (d)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of Ohio. In
any Restrictive Covenant proceeding, the court may award to the prevailing party
all of any portion of its reasonable costs of the proceeding, including
reasonable fees and disbursements of legal counsel.
(d)    Each of the parties agrees that if any dispute between the parties
related to the Executive’s purported violation of any of the provisions of
Section 11 arises (whether as a Restricted Covenant Proceeding or otherwise) in
connection or simultaneously with a dispute relating to a certain executed
restrictive covenant agreement between the parties dated on or about the date
hereof (the “Restricted Covenant Agreement”), then such dispute under this
Agreement shall be resolved only in the jurisdiction and manner, and subject to
the governing law provisions, set forth in such Restrictive Covenant Agreement.
20.MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director of the Company as may
be designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar


16

--------------------------------------------------------------------------------





provisions or conditions at the same or at any prior or subsequent time. This
Agreement together with all exhibits hereto (if any) sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all prior agreements or understandings between the
Executive and the Company with respect to the subject matter hereof including,
without limitation, any employment agreement previously entered into by the
Executive and the Company or any predecessor to the Company. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.
21.REPRESENTATIONS. The Executive represents and warrants to the Company that
(a) the Executive has the legal right to enter into this Agreement and to
perform all of the obligations on the Executive’s part to be performed hereunder
in accordance with its terms, and (b) the Executive is not a party to any
agreement or understanding, written or oral, and is not subject to any
restriction, which, in either case, could prevent the Executive from entering
into this Agreement or impair the Executive’s ability to perform all of the
Executive’s duties and obligations hereunder. In the event that the Executive is
subject to any agreement or understanding, written or oral, that, in either
case, could prevent the Executive from entering into this agreement or
performing services for the Company, this Agreement shall immediately become
null and void and the Executive shall have no further rights hereunder. The
Executive agrees to inform the Company of any apparent conflicts between the
Executive’s work for the Company and (i) any obligations the Executive may have
to preserve the confidentiality of another’s proprietary information or related
materials before using the same on the Company’s behalf, or (ii) any obligations
the Executive may be to not solicit the employees or customers of a former
employee, before soliciting the same on the Company’s behalf. The Company shall
receive such disclosures in confidence and consistent with the objectives of
avoiding any conflict of obligations and rights or the appearance of any
conflict of interest.
22.TAX MATTERS.
(a)    WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
(b)    SECTION 409A COMPLIANCE.
(i)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. In
no event whatsoever shall the Company be liable for any additional tax, interest
or penalty that may be imposed on the Executive by Code Section 409A or damages
for failing to comply with Code Section 409A. If any payment (or the failure to
make any payment) to the Executive would result in the imposition of penalties
under Code Section 409A, the Company shall take such reasonable actions as may
be required to comply with the requirements of any correction program prescribed
by the Internal Revenue Service to mitigate the effect of such penalties.
(ii)    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a


17

--------------------------------------------------------------------------------





termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
anything to the contrary in this Agreement, if the Executive is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Code Section 409A(a)(2)(B), then with regard to any payment or the
provision of any benefit that is considered “nonqualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall not be made or provided until the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 23(b)(ii) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to the Executive in a lump sum, and all remaining payments
and benefits due under this Agreement shall be paid or provided in accordance
with the normal payment dates specified for them herein.
(iii)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(iv)    For purposes of Code Section 409A, the Executive’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(v)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code Section
409A.
23.Clawbacks. Executive acknowledges that the Company is a publicly traded
corporation whose shares are listed on a national exchange. Executive further
acknowledges that, pursuant to federal securities laws, regulations promulgated
by the Securities and Exchange Commission, and rules established by national
exchanges, and Company internal policies, the Company will from time to time
establish clawback rules pursuant to which relevant officers and employees may
be required to return bonus compensation, including all bonuses provided in this
Agreement, based on financial results found to have been reported incorrectly.
The Company’s policies may equal or exceed those required by such laws,
regulations or rules provided that such policies are equally applicable to all
senior executives.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


18

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
THE ANDERSONS, INC.






By:        __/s/ Patrick E. Bowe_______________________                


Name:            Patrick E. Bowe                


Title:            Chief Executive Officer                






EXECUTIVE








Signature____/s/ William E. Krueger______________________
William E. Krueger








19

--------------------------------------------------------------------------------






Appendix A
Rollover Equity




Under the terms of that certain Agreement and Plan of Merger dated October 15,
2018 (the “Merger Agreement”) by and between The Andersons, Inc., Brisket Merger
Sub 1, LLC, Brisket Merger Sub 2, LLC, Brisket Merger Sub 3, LLC, LGC Group,
Inc., Lansing Trade Group, LLC, and the Sellers Representative (as defined
therein), the Executive was issued the following equity in the Company:


Equity Type
Number of Units/Shares
Vesting/Transfer Restrictions
The Andersons, Inc. Restricted Stock Award units
19,819 Restricted Stock Award units issued at closing of the Merger in
replacement of approximately $600,000 of RMU’s; and additional Restricted Stock
Award units valued at $3,589,401 to be issued March, 2019 based upon February
2019 average ANDE share price, issued in replacement of:
•~ $90,000 of premium paid to roll-over RMU
•~ $2,500,000 of RSAs per prior Employment Agreement equivalent
•~ $1,000,000 of RSAs coming from my 2018 Incentive compensation
Subject to Paragraph 8(f)
The Andersons, Inc. common stock, subject to transfer restrictions
670,206 ANDE common shares, with a value of approximately $20.2 million dollars,
of which 182,907 shares (with a value of approximately $5.5 million dollars) is
subject to the vesting schedule shown in this table.
Vesting schedule:
•    50% after 1 year,
•    25% after 2 years,
•    25% after 3 years











Appendix to Employment Agreement